Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to applicant’s amendments and remarks filed on 09/28/2022.
	Priority Date: Prov.
Claim Status:
Pending claims: 1-22

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (Step-1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. (Step-2A)  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and (Step-2B) if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
	Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [ i. Fundamental Economic Practices; ii. Commercial or Legal Interaction; iii. Managing Personal Behavior or Relations or Interactions between People], and (c) mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014). 

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/non-transitory CRM, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for transaction periodicities with classified transaction recurrent flags for authentication
[Step-2A]-Prong One
The claim 1 is then analyzed to determine whether it is directed to a judicial exception:  The claim  recites the limitations of 
collecting, …, a transactional history including a plurality of transactions and a plurality of timestamps associated with respective ones of the plurality of transactions; 
applying one or more transformations to the transactional history collected from the database to create a training dataset, the training dataset including different bias distributions indicating what fractions of the plurality of transactions correspond to periodic transactions, non-periodic transactions, and a combination of periodic and non-periodic transactions; 
training a neural network to be a machine learning-trained classifier using the training dataset;
	receiving, …associated with a merchant, a first transaction request to process a transaction …;
	determining whether a number of transaction requests invoked by the merchant in the transactional history for user account associated with the user … exceeds at least one predetermined threshold;  
	responsive to the number of transaction requests invoked by the merchant for the user account exceeding the at least one predetermined threshold, classifying, using  …classifier, the transaction as a recurrent transaction based at least in part on one or more periodicities identified … classifier for the transaction;
	 generating a recurrent flag for the transaction based on the classifying; and 	communicating, …of the service provider to an issuer host …a second transaction request comprising the transaction and the recurrent flag, the recurrent flag enabling the service provider to increase a success rate for authenticating the transaction at the issuer host … on behalf of  the merchant.

The claimed method/system/non-transitory CRM, simply describes series of steps for transaction periodicities with classified transaction recurrent flag for authentication.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a remote server/processors, user device, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a remote server/processors, user device, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including independent claims 10, and 16.  
Furthermore, the dependent claims 2-9, 12-15 and 17-22 do not resolve the issues raised in the independent claims. The dependent claims 2-9, 12-15 and 17-22 are directed towards using an autocorrelation feature matrix for the transaction between a plurality of periodicities and a plurality of lag metrics associated with the transaction and generating the recurrent flag based on the determining the time of the transaction is within the adjusted time window. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-9, 12-15 and 17-22 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Rodriguez et al (US 2019/0205993 A1) in view of Banerjee et al (US 2010/0250338 A1). 

	Ref claim 1, Rodriguez discloses a system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations comprising: 
	collecting, from a database, a transactional history including a plurality of transactions and a plurality of timestamps associated with respective ones of the plurality of transactions (para [0044,56-57], fig. 9; via displaying transaction data 900…view their transaction history. The display category and tags may be visible [impaled timestamps]…there is an interface to allow the user to flag transaction…Fig. 10…System 100…receive incoming  transaction… data stored in a transaction database 1004…);
	applying one or more transformations to the transactional history collected from the database to create a training dataset, the training dataset including different bias distributions indicating what fractions of the plurality of transactions correspond to periodic transactions, non-periodic transactions, and a combination of periodic and non-periodic transactions  (para [0038]; via a series of transactions……the periodicity of the transactions….build a forecast mechanism to match against…[0059]; via the probabilistic score module 1014 uses various deterministic algorithms to do a best match to tag the transaction with a category [implied training dataset]…);
	 training a neural network to be a machine learning-trained classifier using the training dataset (para [0053]; via At 806, processed transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, artificial intelligence classifier, machine learning classifier…);
	receiving, through an application programming interface of a service provider  from a remote server associated with a merchant, a first transaction request to process a transaction between the remote server and a user device (para [0018-19], fig. 1; via a network computing system 100 for a centralized transaction processing and categorized system, a server 102 operate as a transaction processor or categorizer…a data display interface 104…client devices 108/ user can access or interact with transactions [implied user device interact with a service provider/the remote server/merchant]..); 
	determining whether a number of transaction requests invoked by the merchant in the transactional history for a user account associated with the user device  exceeds at least one predetermined threshold (para [0059]; via the probabilistic score module 1014 uses various deterministic algorithms to do a best match to tag the transaction with a category …); 
	responsive to the number of transaction requests invoked by the merchant  for the user account exceeding the at least one predetermined threshold, classifying, using the machine learning-trained classifier, the transaction as a recurrent transaction based at least in part on one or more periodicities identified by the machine learning-trained classifier for the transaction (para 0038]; via a series of transactions……the periodicity of the transactions….build a forecasting mechanism to match against…[0053]; via At 806, processed transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, artificial intelligence  classifier, machine learning classifier …[
	 [[generating a recurrent flag for the transaction based on the classifying]]; and 	communicating, through the application programming interface of the service provider to an issuer host …a second transaction request comprising the transaction and the recurrent flag, the recurrent flag enabling the service provider to increase a success rate for authenticating the transaction at the issuer host device on behalf of  the merchant (para [0042]; the user rule match module perform date matching within a threshold deviation to determine recurring patterns… [0050], fig. 8; via probabilistic score generation 800 to categorized transaction data…[0050], fig. 9; via displaying transaction data 900…an interface to allow the user to flag the transaction…[0060], fig. 11; via a Web-based environment device to send or receive requests  …includes application server 1106 for receiving request [implied second request for authentication]…).
Rodriguez does not explicitly disclose the step of generating a recurrent flag for the transaction based on the classifying.
However, Banerjee being in the same field of invention discloses the step of generating a recurrent flag for the transaction based on the classifying (para [0067]; via the transaction recurrence engine make business recommendations based on quantified recurrent transactions pattern behaviors of customers…transaction reference engine 132 provide alerts [implied recurrent flag] to certain users when a certain number of transactions during a particular period of time/amount are made involving a common competitor or other business entity…). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the features mentioned by Rodriguez to include a recurrent alert [flag] as taught by Banerjee because flags/alerts can be used to provide business recommendations based on the quantified recurrent transaction pattern behavior of customers (see Banerjee para 67).
  
	Ref claim 2, Rodriguez discloses the system of claim 1, wherein the classifying the transaction comprises: generating, using the machine learning-trained classifier, an autocorrelation feature matrix for the transaction, the autocorrelation feature matrix including a plurality of correlation metrics indicating different correlations between a plurality of periodicities and a plurality of lag metrics, wherein each of the plurality of lag metrics indicates an offset between a time of the transaction and a predetermined time window corresponding to one of the plurality of periodicities for providing, at least in part, an overlap between a transactional history that includes the transaction and the predetermined time window (para [0053]; via transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, AI classifier, machine learning classifier …[0038]; via a series of transactions……the periodicity of the transactions….build a forecast mechanism to match against…).
	Ref claim 3, Rodriguez discloses the system of claim 2, wherein generating the autocorrelation feature matrix comprises: correlating each of the plurality of periodicities against each of the plurality of lag metrics to determine a correlation metric of the plurality of correlation metrics, wherein each of the plurality of correlation metrics indicates a level of correlation between a periodicity of the plurality of periodicities and a lag metric of the plurality of lag metrics (para [0053]; via transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, AI classifier, machine learning classifier …[0038]; via a series of transactions……the periodicity of the transactions….build a forecast mechanism to match against…).
	Ref claim 4, Rodriguez discloses the system of claim 2, wherein the classifying the transaction comprises: generating, using the machine learning-trained classifier, an associated tag for the transaction to classify the transaction as the recurrent transaction, the associated tag indicating a likelihood of which of the plurality of periodicities and the plurality of lag metrics are associated with the transaction, wherein the recurrent flag is generated for the transaction based on the associated tag (para [0053]; via transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, AI classifier, machine learning classifier …[0038]; via a series of transactions……the periodicity of the transactions….build a forecast mechanism to match against…).
	Ref claim 5, Rodriguez discloses the system of claim 4, wherein the generating the associated tag comprises: generating a normalized probability distribution that includes a different likelihood value of a plurality of likelihood values for each pairing of a periodicity of the plurality of periodicities and a lag metric of the plurality of lag metrics, wherein the associated tag comprises of the normalized probability distribution (para [0053]; via transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, AI classifier, machine learning classifier …[0038]; via a series of transactions……the periodicity of the transactions….build a forecast mechanism to match against…).
Ref claim 6, Rodriguez discloses in view of Banerjee, the system of claim 	However, Banerjee, specifically discloses, wherein the classifying the transaction comprises: generating, using a transaction evaluation engine, an adjusted time window relative to the predetermined time window based on a periodicity of the plurality of periodicities and a lag metric of the plurality of lag metrics; determining, using the transaction evaluation engine, that the time of the transaction is within the adjusted time window; and generating, using a recurrent flag engine, the recurrent flag based on the determining that the time of the transaction is within the adjusted time window (para [0067]; via the transaction recurrence engine make business recommendations based on quantified recurrent transactions pattern behaviors of customers…transaction reference engine 132 provide alerts [implied recurrent flag] to certain users when a certain number of transactions during a particular period of time/amount are made involving a common competitor or other business entity…). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the features mentioned by Rodriguez to include a recurrent alert [flag] as taught by Banerjee because flags/alerts can be used to provide business recommendations based on the quantified recurrent transaction pattern behavior of customers (see Banerjee para 67).
	Ref claim 7, Rodriguez discloses the system of claim 1, wherein the operations further comprise: determining, using an input filtering engine, whether the transaction corresponds to a first merchant category of first remote servers that invoke a number of recurrent transaction requests that is lesser than a first threshold; and passing, using the input filtering engine, the transaction to the machine learning-trained classifier for classification when the transaction is determined not to correspond to the first merchant category (para [0053]; via transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, AI classifier, machine learning classifier …[0038]; via a series of transactions……the periodicity of the transactions….build a forecast mechanism to match against…).
	Ref claim 8, Rodriguez discloses the system of claim 7, wherein the operations further comprise: determining, using the input filtering engine, that the transaction corresponds to the first merchant category; determining, using the input filtering engine, whether the transaction corresponds to a second merchant category of second remote servers with a transactional behavior indicating invocation by the merchant of a number of recurrent transaction requests in a transactional history for a plurality of user accounts that exceeds a second threshold; and passing, using the input filtering engine, the transaction to the machine learning-trained classifier for classification when the transaction is determined to correspond to the second merchant category (para [0053]; via transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, AI classifier, machine learning classifier …[0038]; via a series of transactions……the periodicity of the transactions….build a forecast mechanism to match against…).
	Ref claim 9, Rodriguez discloses the system of claim 1, wherein: the operations further comprise: extracting, using a feature extraction engine, one or more features of the transaction into a feature representation vector, the classifying the transaction comprises: determining, using the machine learning-trained classifier, whether the transaction is classified as a recurrent transaction based at least in part on an estimated hyperplane relative to one or more support vectors from the feature representation vector (para [0053]; via transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, AI classifier, machine learning classifier …[0038]; via a series of transactions……the periodicity of the transactions….build a forecast mechanism to match against…).
Claim 10 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Ref claim 11, Rodriguez discloses the method of claim 10, wherein the receiving the first transaction request comprises: 	receiving, by the transaction processing server from a database, a transactional history associated with the remote server for a predetermined time range, the transactional history comprising a plurality of transactions and a plurality of timestamps associated with respective ones of the plurality of transactions (para [0053]; via transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, AI classifier, machine learning classifier …[0038]; via a series of transactions……the periodicity of the transactions….build a forecast mechanism to match against…).
	Ref claim 12, Rodriguez discloses the method of claim 11, wherein the extracting the one or more features of the transaction comprises: extracting, by the feature extraction engine, the one or more features of each of the plurality of transactions, wherein the one or more features includes features of a transaction cooperation document between the remote server and the user device that indicates whether the transaction occurs at a periodic frequency or a non-periodic frequency (para [0053]; via transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, AI classifier, machine learning classifier …[0038]; via a series of transactions……the periodicity of the transactions….build a forecast mechanism to match against…).
	Ref claim 13, Rodriguez discloses the method of claim 11, further comprising: determining, by the transaction processing server using a merchant whitelist engine, whether the remote server invokes a number of recurrent transaction requests that exceeds a predetermined threshold based on the transactional history; and adding, by the merchant whitelist engine of the transaction processing server, the remote server to a whitelist indicating a number of remote servers that invoke recurrent transactions when the remote server is determined to invoke the number of recurrent transaction requests that exceeds the predetermined threshold (para [0053]; via transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, AI classifier, machine learning classifier …[0038]; via a series of transactions……the periodicity of the transactions….build a forecast mechanism to match against…).
	Ref claim 14, Rodriguez discloses in view of Banerjee, the method of claim 10, 	However, Banerjee, specifically discloses, further comprising: generating the recurrent flag comprising: determining, by a recurrent flag engine of the transaction processing server, whether the remote server is included in a whitelist indicating a number of remote servers classified as invoking recurrent transactions; and generating, by the recurrent flag engine, the recurrent flag when the remote server is included in the whitelist (para [0067]; via the transaction recurrence engine make business recommendations based on quantified recurrent transactions pattern behaviors of customers…transaction reference engine 132 provide alerts [implied recurrent flag] to certain users when a certain number of transactions during a particular period of time/amount are made involving a common competitor or other business entity…). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the features mentioned by Rodriguez to include a recurrent alert [flag] as taught by Banerjee because flags/alerts can be used to provide business recommendations based on the quantified recurrent transaction pattern behavior of customers (see Banerjee para 67).
	Ref claim 15, Rodriguez discloses the method of claim 10, further comprising: training, by at least one processor of the transaction processing server, the machine learning-trained classifier with a training dataset, wherein the training dataset comprises different bias distributions indicating a first fraction of transactions that correspond to periodic transactions, a second fraction of transactions that correspond to non-periodic transactions, and a third fraction of transactions that correspond to a combination of periodic and non-periodic transactions, and wherein the different bias transactions are based, at least in part, on historical transaction data processed by the transaction processing server (para [0053]; via transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, AI classifier, machine learning classifier …[0038]; via a series of transactions……the periodicity of the transactions….build a forecast mechanism to match against…). 
Claim 16 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Ref claim 17, Rodriguez discloses the non-transitory machine-readable medium of claim 16, wherein the determining the correlation comprises: generating an autocorrelation feature matrix for the transaction, the autocorrelation feature matrix including a plurality of correlation metrics indicating different correlations between the plurality of periodicities and the plurality of lag metrics, wherein each of the plurality of lag metrics indicates an offset between a time of the transaction and a predetermined time window corresponding to one of the plurality of periodicities for providing, at least in part, an overlap between a transactional history that includes the transaction and the predetermined time window (para [0053]; via transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, AI classifier, machine learning classifier …[0038]; via a series of transactions… …the periodicity of the transactions….build a forecast mechanism to match against…). 
Claim 18 is rejected as per the reasons set forth in claim 3

Claim 19 is rejected as per the reasons set forth in claim 6
	
	Ref claim 20, Rodriguez discloses the non-transitory machine-readable medium of claim 16, wherein the generating the associated tag comprises: generating a normalized probability distribution that includes a different likelihood value of a plurality of likelihood values for each pairing of a periodicity of the plurality of periodicities and a lag metric of the plurality of lag metrics, wherein the associated tag comprises of the normalized probability distribution (para [0053]; via transactions are converted into standardized arrays. The classifier may be using these arrays…the classifier may be a neural network classifier, AI classifier, machine learning classifier …[0038]; via a series of transactions……the periodicity of the transactions….build a forecast mechanism to match against…).
	Claim 21 is rejected as per the reasons set forth in claim 7
	Claim 22 is rejected as per the reasons set forth in claim 8

Response to Arguments

Applicant's arguments filed on 09/28/2022 have been fully considered and they are deemed to be non-persuasive:
Applicant argues further in substance that “The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” and noted PEG-2019 [Step-2A-Prong One-Prong two-2B].
Applicant also cited analogy with the court cases such as, Ex. 39, Amdocs, BASCOM. 

In response: Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG>Step 2A-Prong 1 & Prong 2-Step-2B].
  

Applicant’s RMARKS:

1. Interview Summary: [Noted]


2. Claim Rejections - 35 U.S.C. § 101 

A. Applicant argues [Remarks pages[12-17/21] that, “…Like the claim in Example 39 of the 2019 PEG, independent claims 1, 10, and 16 of the present application may include several limitations that are based upon mathematical relationships, formulas, or calculations, but these mathematical relationships, formulas, or calculations are not recited in the claims. Further, the claims do not recite a mental process because the recited operations or steps are not practically performed in the human mind. Finally, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people.

Thus, claims 1, 10, and 16 along with their respective dependent claims are eligible under Step 2A, Prong One because they do not recite a judicial exception (abstract idea) for the same reasons as the claim in Example 39 of the 2019 PEG (see also MPEP § 2106.04(a)(1), example vii).”

In response:

Example 39 - Method for Training a Neural Network for Facial Detection:

Yes. The claim recites a series of steps and, therefore, is a process.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as, Ex 39. 

Under Step (2A) Prong 1: A method comprising: collecting, by a transaction processing server from a database…applying…training by the transaction processing server is akin to the abstract idea subject matter grouping of: (Certain: Method of Organizing Human Activity as ‘Fundamental economic practices to Managing relationships or interactions between people including transactions). As such, the claims include an abstract idea. 
The specific limitations of the invention are identified to encompass the abstract idea include: (receiving, …, a first transaction request to process a transaction …classifying, …the transaction as a recurrent transaction based at least in part on one or more periodicities identified by the machine learning-trained classifier for the transaction; generating a recurrent flag for the transaction based on the classifying; and communicating, through the application programming interface of the service provider to an issuer host device, a second transaction request comprising the transaction and the recurrent flag, …enabling… a success rate for authenticating the transaction at the issuer host device on behalf of the merchant). 
	As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions’).


The Claim Integrate Any Alleged Exception into a Practical Application:

Applicant agued further:

“…Even if the amended claims recite an abstract idea, which Applicant does not admit, the amended claims are submitted as statutory under Prong Two of Step 2A by integrating any judicial exception into a practical application. When determining whether a claim integrates a judicial exception into a practical application in Prong Two, examiners should consider whether the claim recites an additional element (or combination of elements) that “improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity.” See MPEP § 2106.04(d)(1).”

In response:

Under Step (2A) Prong 2: “…”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of  
receiving, …, a first transaction request to process a transaction …classifying, …the transaction as a recurrent transaction based at least in part on one or more periodicities identified by the machine learning-trained classifier for the transaction; generating a recurrent flag for the transaction based on the classifying; and communicating, through the application programming interface of the service provider to an issuer host device, a second transaction request comprising the transaction and the recurrent flag, …enabling… a success rate for authenticating the transaction at the issuer host device on behalf of the merchant, 
 do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “receiving transaction request…classifying request…generating a current flag for the transaction, and communicating … a second transaction request”…on behalf of the merchant) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0015]: processing server, user devices, Internet, network) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.


B. The Limitations in the Claims Amount to Significantly More than the Alleged
Abstract Idea.
Applicant argued:  with Amdocs/Bascom-analogy that “…the currently amended claims add “significantly more” to the alleged abstract ides under  Step 2B of the eligibility analysis.”

In response:

In Amdocs (Israel) Limited, the federal Circuit found software-based claims directed to specific, unconventional technological solutions, are patent eligible, as Distributed network-based filtering and aggregating platform; reporting on collection of usage information in distributed network: 841 F.3d 1288, 120 U.S.P.Q.2d 1288 (Fed.Cir. 2016); CAFC Appeal No. 15-118. 
In Amdocs the courts construed “enhance” as being dependent upon the invention’s distributed architecture. 761 F.3d at 1338–40 (quoting ’065 patent at 7:51–57, 10:45–50, 7:7–8). “… We construed “enhance” as meaning “to apply a number of field enhancements in a distributed fashion.” The enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers—even though these may be generic—working together in a distributed manner. The patent explains that field enhancements are defined by network service providers for each field in which the network service provider wants to collect data. ’065 patent at 12:43–47. “A field enhancement specifies how the data obtained from the trigger of the enhancement procedure is processed before it is placed in a single field in the central database 175.” Id. at 11:2–5.” 
Further, in BASCOM v. AT&T: The claimed invention is able to provide individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. …recite a system for filtering Internet content. The claimed filtering system is located on a remote ISP server that associates each network account with (1) one or more filtering schemes and (2) at least one set of filtering elements from a plurality of sets of filtering elements, thereby allowing individual network accounts to customize the filtering of Internet traffic associated with the account. For example, one filtering scheme could be “a word-screening type filtering scheme” and one set of filtering elements (from a plurality of sets) could be a “master list [] of disallowed words or phrases together with [an] individual [list of] words, phrases or rules.” Id. at 4:30-35.

In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as, Amdocs (Israel) Limited and Bascom.


	Moreover: Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., processing server, user devices, Internet, network) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 

3. Claim Rejections-35 U.S.C.§ 103:

Applicant agued [page 20/21] in substance that:
“…However, Rodriguez is silent regarding “receiving, through an application programming interface of a service provider from a remote server associated with a merchant, a first transaction request to process a transaction between the remote server and a user device” and “communicating, through the application programming interface of the service provider to an issuer host device, a second transaction request comprising the transaction and the recurrent flag,” as recited in amended independent claims 1, 10, and 16.”

In response: Examiner disagrees with applicant’s assertions:
In BRI, Rodriguez discloses [obviously] the above mentioned limitations, such as
“receiving, through an application programming interface of a service provider  from a remote server associated with a merchant, a first transaction request to process a transaction between the remote server and a user device”; via (para [0018-19], fig. 1; a network computing system 100 for a centralized transaction processing and categorized system, a server 102 operate as a transaction processor or categorizer…a data display interface 104…client devices 108/ user can access or interact with transactions [implied user device interact with a service provider/the remote server/merchant]..); and 
“communicating, through the application programming interface of the service provider to an issuer host …a second transaction request comprising the transaction and the recurrent flag, the recurrent flag enabling the service provider to increase a success rate for authenticating the transaction at the issuer host device on behalf of  the merchant”; via (para [0042]; the user rule match module perform date matching within a threshold deviation to determine recurring patterns… [0050], fig. 8; via probabilistic score generation 800 to categorized transaction data…[0050], fig. 9; via displaying transaction data 900…an interface to allow the user to flag the transaction…[0060], fig. 11; via a Web-based environment device to send or receive requests  …includes application server 1106 for receiving request [implied second request for authentication]…).

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Reich et al (US 2011/0238550 A1) discloses method for Predicting Financial behaviors.
Phillips et al (US 2020/0342379 A1) discloses Forecasting methods.

Eisenthal et al (WO 2020/251,598 A1) discloses Cross-Service Transaction…Interfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698